United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-1193
                                ___________

James Munson,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction; Ray Hobbs, *           [UNPUBLISHED]
Assistant Director, Arkansas           *
Department of Correction; P. Smith,    *
R.S.V.P. Counselor, Tucker Unit, ADC; *
Clark, Dr., Tucker Unit, ADC; David *
White, Warden, Tucker Unit, ADC; R. *
Brownlee, Chairman, Post Prison        *
Transfer Board; John Felts, Board      *
Member, Post Prison Transfer Board; *
Max Mobley, Director, R.S.V.P.         *
Program, Tucker Unit, ADC; Roy         *
Dunlop, R.S.V.P. Coordinator,          *
Arkansas Department of Correction,     *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: June 6, 2003

                            Filed: June 27, 2003
                                 ___________
Before MORRIS SHEPPARD ARNOLD, HANSEN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       James Munson appeals the district court’s 28 U.S.C. § 1915A dismissal with
prejudice of his 42 U.S.C. § 1983 action. We grant Mr. Munson in forma pauperis
status on appeal, leaving to the district court the details of calculating the initial
partial appellate filing fee and the collection of the balance. See Henderson v. Norris,
129 F.3d 481, 484-85 (8th Cir. 1997) (per curiam). Upon de novo review, see Cooper
v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we affirm the dismissal
of the due process claim against the Post Prison Transfer Board members, see
Patterson v. Von Riesen, 999 F.2d 1235, 1238-39 (8th Cir. 1993).

       We remand the remainder of the action for further consideration. The district
court should consider whether Mr. Munson stated a Fifth Amendment claim in light
of the Supreme Court’s decision in McKune v. Lile, 122 S. Ct. 2017, 2023, 2026-27
(2002); and whether he sufficiently alleged a First Amendment claim based upon
required religious participation, and a Fourteenth Amendment equal protection claim
based on his removal from the sex offenders’ program because of his interracial
marriage. Further, the court should determine if Mr. Munson has exhausted his
administrative remedies on these issues. Accordingly, we remand the case to the
district court for further proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-